Name: Commission Regulation (EC) No 1404/2004 of 2 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  EU finance;  prices
 Date Published: nan

 3.8.2004 EN Official Journal of the European Union L 256/1 COMMISSION REGULATION (EC) No 1404/2004 of 2 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 2 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 62,9 999 62,9 0707 00 05 052 44,5 999 44,5 0709 90 70 052 74,9 999 74,9 0805 50 10 382 52,7 388 55,1 508 46,6 512 41,3 520 45,9 524 26,4 528 55,4 999 46,2 0806 10 10 052 128,6 204 125,9 220 102,5 624 109,4 999 116,6 0808 10 20, 0808 10 50, 0808 10 90 388 96,7 400 110,9 404 128,6 508 77,4 512 88,6 528 90,8 720 68,9 800 124,8 804 92,8 999 97,7 0808 20 50 052 143,2 388 90,7 512 88,2 528 46,7 804 125,4 999 98,8 0809 20 95 052 311,7 400 295,0 404 323,2 999 310,0 0809 30 10, 0809 30 90 052 148,4 999 148,4 0809 40 05 093 46,3 094 37,5 512 91,6 624 174,8 999 87,6 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.